Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10 and 19-23 remain withdrawn, on account of Applicant’s election without traverse of Invention Group I, epinephrine as the active agent species, buffering agent as the functional ingredient and lactose monohydrate as the pharmaceutically acceptable carrier in the reply filed on 04/06/2021 
Status of Examination
	Claims 1-23 are pending, claims 10 and 19-23 are withdrawn and claims 1-9 and 11-18 are currently under examination.
	Applicant claims a dry powder intranasal composition and a disposable dose unit form filled with said composition.  The composition contains a first particle consisting of epinephrine bitartrate and sodium dihydrogen phosphate and a second particle comprising lactose monohydrate. Applicant claims a kit including the composition and instructions.
	The claims will be given their broadest reasonable interpretation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Temtsin-Krayz (WO 2019/038756 A1, of record) in view of Srisawat et al. (Asian Pac J Allergy Immunol, 34.1(2016):38-43), Costantino et al. (International Journal of Pharmaceutics, 337.1-2(2007):1-24) and Standley et al. (US 2016/0243060 A1) as evidenced by the SIGMA-ALDRICH product webpage for sodium dihydrogen phosphate (hereinafter “SIGMA-ALDRICH”).
Applicant Claims
The scope and content of the claims were discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Temtsin-Krayz et al. teach dry powder compositions that comprise active agent particles and lactose diluent particles for intranasal delivery, although Temtsin-Krayz et al. makes clear that in some embodiments, the composition can include more than one excipient (abstract, para [0001], [0023], [0062]).  Temtsin-Krayz et al. include epinephrine as an active that can be delivered in this way as part of a large list of possible active ingredients (para [0016]).  Temtsin-Krayz et al. seem to prefer lactose monohydrate as the form of lactose diluent and exemplify multiple intranasal compositions that contain lactose monohydrate and teach that including such a diluent surprisingly and unexpectedly prevents aggregation and agglomeration of the active agent particles or acts as a disaggregant/de-agglomerating agent when the active and lactose monohydrate are mixed in-situ in a receiving chamber of a spray-drying apparatus (para [0057]-[0060], [0071], [0079]-[0095]).  The lactose monohydrate particles have a mean diameter of 50-200 microns, which should be larger than the active ingredients, so that the larger lactose monohydrate particles may prevent the aggregation/agglomeration of the smaller active agent particles, which preferably have a mean particle diameter of 10-30 microns (para [0060]).  90% of the first type of active containing particles should have a mean particle size of 10-30 microns and less than 10% of these same particles should have a particle size equal to or below 5 microns (para [0036]).  Temtsin-Krayz et al. specifically teach that the active ingredient containing particles and the diluent particles are in a predetermined ratio (para [0046], claim 15).  Temtsin-Krayz et al. exemplifies an initial ratio of lactose to active of 1:1 and further dilutes the active until the desired active concentration is achieve, such as up to a ratio of lactose to active of 9:1 (para [0079]).  The dry powder formulations are loaded into unit-dose powder disposable devices (para [0098]).
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Temtsin-Krayz teach the intranasal composition, but fail to explicitly single out epinephrine, such as epinephrine bitartrate as the active, formulating the first particle containing the epinephrine with a functional additive, such as the buffering agent sodium dihydrogen phosphate, the ratio of buffering agent to epinephrine, the effective dose of the epinephrine being equivalent to about 0.3 mg administered i.m or the provision of the composition in a kit with instructions. The teachings of Srisawat et al., Constantino et al., and Standley et al. as evidenced by SIGMA-ALDRICH help to cure these deficits.
Srisawat et al. tested intranasal administration of epinephrine in human subjects to determine the feasibility of use of such a dosage form for treating anaphylaxis instead of the usual intramuscular injection treatment (abstract).  Srisawat teach that there are drawbacks for available epinephrine auto-injectors, including high cost, a reluctance to use them due to fear of needles or lack of confidence in their use and teach that administration of epinephrine via intranasal administration has its benefits, including fast absorption and systemic delivery (pg 39, col 1, para 1 and 3).  Srisawat formulated the intranasal formulation with epinephrine bitartrate and demonstrated that the pharmacokinetic properties of a 5 mg intranasal dose were not statistically different from those achieved with a 0.3 mg i.m. injection, 0.3 mg being the usual i.m. epinephrine dose (pg 39, col 1, para 4; pg 40, col 2, para 3-4; pg 41, col 2, para 1). 
Constantino et al. provides a review of intranasal delivery principles, including a discussion on powder intranasal formulations (abstract, pg 12, col 2, para 4).  Constantino specifically teaches that when a powder formulation is used, for the active to be absorbed, the powder formulation needs to be dissolved first in the fluid present in the naval cavity (pg 12, col 2, para 4).
Standley et al. discloses methods for solubilizing epinephrine that is in a dry powder form by addition of a pH adjusting agent that facilitates rapid solubilization of epinephrine once it comes in contact with a liquid (see entire document, including abstract, claims 1, 19, para [0007], [0010], [0028]).  The pH adjusting agent may be particles associated with the epinephrine particles or may be particles that are embedded in the medicament particles (para [0013]).  Standley et al. exemplifies a particle of pH adjusting agent which is coated with one or more layers of dry medicament (IE a single dry particle which consists of epinephrine and an excipient) (para [0023]). The pH adjusting agent may be a buffer, such as sodium dihydrogen phosphate (IE monobasic sodium phosphate) (para [0037], [0040]). Standley seems to prefer a final pH for a liquid that comprises epinephrine salt of 2.2 to 5.0 (para [0010], [0044]).  The dry epinephrine composition may be provided in a kit with instructions for administering the composition (para [0081]).
 SIGMA-ALDRICH evidence that sodium dihydrogen phosphate has a pH of 4.5 (pg 1), which is directly within the above preferred pH for a liquid epinephrine formulation.
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select epinephrine bitartrate as the active included in the intranasal dry powder composition of Temtsin-Krayz because Temtsin-Krayz listed epinephrine as an active for this purpose and because Srisawat et al. exemplify an intranasal administration of epinephrine bitartrate which demonstrates pharmacokinetic properties that are statistically indifferent from the properties obtained by the typical 0.3 mg intramuscular injection.  One of ordinary skill in the art would have been motivated to formulate epinephrine bitartrate in this way to avoid the disadvantages of intramuscular injection and would have had a reasonable expectation in doing so based off of the teachings of Temtsin-Krayz and Srisawat et al.  Furthermore, as Constantino et al. teaches that an active in a powdered intranasal dosage form should be dissolved in nasal fluid in order to be delivered, and as Standley teach that the water solubility of powdered epinephrine can be enhanced by providing a particle consisting of epinephrine and pH adjusting agent, such as sodium dihydrogen phosphate which SIGMA-ALDRICH evidence has a pH within the desired pH range recited in Standley for epinephrine, it would have been obvious to provide epinephrine and sodium dihydrogen phosphate in a combined particle in order to enhance the solubility and thus systemic delivery of epinephrine via intranasal administration. 
	Regarding the inclusion of lactose monohydrate as a pharmaceutically acceptable carrier, such would have been obvious because Temtsin-Krayz expresses a preference for this form of lactose for inclusion in the composition.  One of ordinary skill in the art would have been motivated to do so in order to prevent aggregation/agglomeration of the active/buffer particles as taught by Temtsin-Krayz.  Regarding the percentage of the active/buffer particles above or below a certain median size threshold as well as the median size of the lactose monohydrate particles, such would have been obvious because Temtsin-Krayz teach median particles sizes for these two types of particles that fall directly within the sizes or substantially overlap therewith.  Furthermore, the size of both particles are result effective variables that would have determined the aggregation of the particles as well as the location where the particles are deposited and thus their sizes would have been obvious over routine optimization absent evidence to the contrary.
	Regarding the ratio of lactose monohydrate particle to active containing particles, as Temtsin-Krayz actually exemplify ratios of active to lactose particles that fall directly within the ratio claimed, such ratio would have been prima facie obvious.  Regarding the ratio of active to buffer, as the amount of buffer is related to the resulting pH and ability of the epinephrine bitartrate to dissolve in nasal fluid, the ratio of buffer to active would have been obvious over routine optimization, absent evidence to the contrary.  Regarding the therapeutically effective amount of epinephrine being equivalent to about 0.3 mg of epinephrine administered via i.m., as Srisawat demonstrate an intranasal dose (IE 5 mg) that reads on this recitation, such would have been obvious.  Regarding placing the powder formulation within a disposable dose unit form, with a single dose and providing such in a kit with instructions for use, as Temtsin-Krayz teach providing the intranasal powder composition in a disposable dose unit, as Srisawat discloses that the goal of an intranasal epinephrine dose unit is to provide a quick treatment for anaphylaxis (IE a single dose), and as Standley et al. teach providing the epinephrine composition in a kit with instructions, such would have been prima facie obvious.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/636178 (hereinafter ‘178) in view of Srisawat et al., Constantino et al., and Standley et al. as evidenced by SIGMA-ALDRICH. Claims 1-7 of ‘178 disclose a powder intranasal composition that differs from the intranasal formulation of the instant claims in that it does not explicitly single out epinephrine, such as epinephrine bitartrate as the active, formulating the first particle containing the epinephrine with a functional additive, such as the buffering agent sodium dihydrogen phosphate, the ratio of buffering agent to epinephrine, the effective dose of the epinephrine being equivalent to about 0.3 mg administered i.m or providing the composition in a kit with instructions.  Srisawat et al. suggests the need for an intranasal administration of epinephrine, exemplifies intranasal administration of epinephrine, and teaches the amount of epinephrine required in an intranasal dosage form that could be used to provide the same effect of a 0.3 mg i.m. injection of epinephrine.  Constantino et al. teach that actives are absorbed intranasally from powdered compositions after they are dissolved in nasal fluid.  Standley et al. teach that addition of a pH adjusting agent, such as sodium dihydrogen phosphate to a dry epinephrine composition to facilitate lowering the pH to between 2.2-5.0 and thus enhance dissolution of the epinephrine in a liquid.  Such a teaching evidences that the amount of buffer in the composition is an amount effective variable that would have been obvious to optimize and thus it would have been obvious to optimize the ratio of buffer to a fixed amount of epinephrine until a desired dissolution profile was achieved.  SIGMA-ALDRICH evidence that sodium dihydrogen phosphate has pH that would have been ideal to adjust the pH of the epinephrine to enhance dissolution in nasal fluid.  Thus, claims 1-9 and 11-18 is obvious over the disclosure of claims 1-7 of ‘178 in view of the teachings of Srisawat et al., Constantino et l. and Standley et al. as evidenced by SIGMA-ALDRICH.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
The amendments to claims 1 and 12 has rendered the 112(b) rejection of these claims no longer necessary.  Thus, the 112(b) of these claims is hereby withdrawn.
Applicant traverses the 103 rejections by asserting that the primary reference Temtsin-Krayz teaches away from the presently amended claims, which require that the first type of solid articles consist of at least one active agent in combination with at least one functional additive, because Temtsin-Krayz teaches intranasal administered composition that in one embodiment contains particles of active and lactose particles and which are substantially free of additional excipients.  This was not found persuasive.  While Temtsin-Krayz suggest that in one embodiment the composition is substantially free of additional excipients other than the lactose particles, Temtsin-Krayz also teach that in other embodiments, the pharmaceutical composition may contain one or more pharmaceutically acceptable diluents, excipients or both (Temtsin-Krayz, para [0023], [0062]).  Temtsin-Krayz further clarifies that the excipients in one embodiment which the composition is substantially free from are surfactants, lipid agents, solvent or propellants and is silent in regards to buffering agents, including sodium di-hydrogen phosphate (para [0061]).  Thus, one of ordinary skill in the art would not have been discouraged from including an additional excipient, such as the sodium dihydrogen phosphate, in the same particle as the epinephrine, especially in light of the suggestions of Constantino which states that powdered nasal compositions need to be dissolved in the fluids in the nasal cavity to be able to be absorbed therein and Standley et al. that including the buffer, such as sodium dihydrogen phosphate with the epinephrine containing particle increases the dissolution rate of the epinephrine in fluids (IE will aid in speeding the absorption of the epinephrine in the nasal cavity). 
Additionally, Applicant traverses the 103 rejection of record by attacking the references individually.  Srisawat is allegedly deficient, because even though it teaches nasal administration of epinephrine which achieves similar pharmacokinetic properties to a 0.3 mg i.m. epinephrine administration, the administration is via a solution to a nasal passage that has been irrigated with saline previously.  Constantino is allegedly deficient because Constantino teaches that it is common that intranasal drugs administered to the nasal mucosa as a molecularly dispersed form, e.g., in solution, even though Constantino additionally teach powder nasal administration that dissolves in nasal fluids to facilitate absorption of the active as well. Standley is asserted to be not at all relevant because in some embodiments the composition comprises dry medicament in combination with pH adjusting agents.  These lines of reasoning were not found persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The instant intranasal epinephrine composition would have been obvious to one of ordinary skill in the art in light of the teachings of the prior art of record when combined.  The primary reference Temtsin-Krayz suggested an intranasal composition that comprises epinephrine and lactose diluent particles, Srisawa teaches that intranasal administration of epinephrine can achieve the same pharmacokinetic properties of intramuscular administration of the epinephrine while minimizing the drawbacks of epinephrine intramuscular auto-injectors, thus providing one of ordinary skill in the art the motivation of selecting epinephrine as the active to include in the intranasal composition of Temtsin-Krayz.  Furthermore, Constantino reviews the mechanics of intranasal compositions, including the importance of the active dissolving in the nasal fluid to facilitate absorption of the active across the nasal membrane.  Finally, Standley et al. teaches obtaining rapidly dissolving epinephrine particles by combining epinephrine and buffers, such as sodium dihydrogen phosphate, by embedding the buffer within the epinephrine particles, which would have motivated an ordinarily skilled artisan to modify the composition of Temtsin-Krayz by embedding sodium dihydrogen phosphate within the epinephrine solid particles to obtain an intranasal epinephrine composition which results in the epinephrine being rapidly dissolved and absorbed through the nasal membrane as required to treat anaphylaxis and would have done so with a predictable and reasonable expectation of success.
Applicant traverses the obviousness-type double patenting of record for the same reasons as the 103 traversal.  These arguments are likewise not found persuasive for the reasons already listed above.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699